This-appeal was docketed in the names-of Richard M. Scott and others, against Josiah Watson and others. Richard M. Scott, by his counsel, moved to have the appeal dismissed as to him, upon the allegation that the suit was originally taken without his knowledge or consent. To prove this, he filed sundry affidavits. The Court made a rule on the appellees, to shew cause why the appeal should not be dismissed as to Richard M. Scott; and reasonable notice being given of the rule; It was ordered, that the appeal should be dismissed as to him.